DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 31 August 2021 has been entered. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2013/0220519 A1), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999 – of record).
Examiner’s Note:
Structure A: a rubber.
Structure B1: a sheet, the sheet comprising a thermoplastic resin or a thermoplastic resin composition which is a blend of the thermoplastic resin and an elastomer.
Feature 1: An inner liner laminate comprising: the rubber and the sheet having tip-sharpened end portions. The inner liner laminate being orientated such that the rubber forms an inner layer with respect to the sheet.  
Stage 1: preparing a laminate by laminating the sheet and a rubber in a lamination direction, which is along a perpendicular to the sheet, such that the rubber forms an inner layer with respect to the sheet.
Stage 2: tip-sharpening the end portions of the sheet to form sharpened tips after preparing of the laminate.
Stage 3: splicing the ends portions of the laminate to include the sharpened tips.
Stage 4: curing and molding the laminate to create the inner liner layer having the claimed structure and orientation.
Regarding claim 1, Sugimoto discloses a method of manufacturing a pneumatic tire, see [0020]. The method including an assembly step of bonding the inner liner sheet and an unvulcanized rubber sheet with end portions thereof in a width direction being displaced from each other by 50 mm to 500 mm in the width direction to manufacture a laminate, see [0014] 1); and an assembly step of cutting the laminate to have a constant length corresponding to a width of a drum to manufacture a cut sheet, see [0015].
While Sugimoto discloses joining the cut ends of the laminate, see [0016] – (corresponds to the splicing portion of Stage 3), molding/vulcanizing the laminate, see [0047]-[0048] – (corresponds to the curing and molding portion of Stage 4) and having the cutting mechanism sever the laminate being perpendicular to the lamination direction, see FIG. 5.; it does not explicitly disclose the cutting step forms tip-sharpened end portions, nor where the joining or  molding/vulcanizing steps include the tip-sharpened ends. However, as Sugimoto generically discloses the laminate cutting step without providing details thereof, it would have been necessary and obvious to look to the prior art for exemplary methods for forming pneumatic tires, including the necessary steps of cutting inner liner material to length.
Adachi discloses it is conventional to have unvulcanized inner liner material – (corresponds to the inner liner laminate of Sugimoto to include the claimed sheet) be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general plane – (construed as the tip-sharpening of the end portions of the sheet being performed by cutting the 
Therefore, it is considered updating Sugimoto’s laminate to include forming the inner liner layer to have small angle slopes in the thickness direction thereof (sharpened tips) at the end portions would provide an improved inner liner laminate. Notably, the lap splice portion of the laminate having small angle slopes (sharpened tips) on its end portions, provide a means for ensuring uniformity of the material thickness in a splice region thereof.
As to the limitation of:
the cutting of the laminate being performed by moving a heat cutter that includes two surfaces which are opposite to each other in a first direction and are configured to be contacted to the laminate, and that has a length in a second direction, which is longer than a width between the two surfaces in the first direction and a width in a movement direction of the heat cutter, the movement direction being perpendicular to a lamination direction in which the sheet and the rubber are laminated, and the moving of the heat cutter being performed by moving the heat cutter in the movement direction in a state in which the heat cutter is inclined relative to the lamination direction, at an inclined angle in the movement direction, which is formed by the second direction and an imaginary line that is along the lamination direction, such that a first end in the second direction of the heat cutter, which is closer to the sheet than the rubber, is positioned forward in the movement direction relative to a second end in the second direction of the heat cutter, which is closer to the rubber than the sheet.
It is disclosed in [0011] of the specification of the present application that Fig. 1B is a model diagram showing a state after the laminate sheet in the state shown in Fig. 1A is subjected to a curing and molding process. Therefore, the aforementioned claim limitations to include the overlapping claim elements as described above are a result of the curing and molding process. And as Sugimoto discloses the conventional technique of bladder curing unvulcanized components to include lap splice regions in a tire mold; it is the examiner's position that the combination of references is expected to result in the claimed tip configuration because it involves all of the steps described in the specification of the present application for achieving this configuration. Namely, having Sugimoto’s laminate end joining portions be modified by Adachi’s teaching of having small angled end portions that is subsequently cured and molded in a tire mold under the pressure of a bladder as disclosed by Sugimoto. 
Moreover, as to the specifics of the cutting mechanism, it is well known in the art to provide heated cutting means to sever rubber tire material; and one of ordinary skill would found it necessary and obvious to look to the prior art for exemplary methods for cutting rubber tire components in forming pneumatic tires, including the conventionally known use of heated cutting devices.
Ward discloses an invention related to tubeless pneumatic tires and, more particularly, to a method and apparatus for making a fluid-tight splice in the inner plies of such tires, see Col 1 lines 11-14. The method includes the use of a heated cutting tool 20, see Col 2 lines 25-30. The tool is configured to have two surfaces which are opposite to each other in a first direction – (i.e. the width of the cutter), which extend along a second direction – (i.e. the length of the cutter) and are configured to be contacted to the laminate, and that has a length in a second direction, which is longer than a width between the two surfaces in the first direction and a width in a movement direction of the heat cutter, see reproduced FIG. 3 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additionally, updating Sugimoto’s cutting mechanism that cuts the laminate at an angle that is perpendicular to the lamination direction, to 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the end portions of the inner liner layer of Sugimoto to have small angled end portions in the thickness direction as taught by Adachi to provide the inner liner laminate with a means for ensuring a uniform thickness of the inner liner laminate in the splice region as taught by Adachi; and have the cutting of the sheet and laminate be performed by a heated cutter having the claimed orientation and structure as taught by Ward to provide a tire forming method with a means for creating shaped cuts as taught by Ward.
As to the limitation of “thereby applying a pressing force to the sheet from a side of the sheet to a side of the rubber”. It is considered, both the cutting mechanism and the heated cutter of Ward, owing to the use thereof .  
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto (US 2013/0220519 A1), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999 – of record), as applied to claim 1 above, and further in view of Kirino (US 2010/0193098 – of record).
Regarding claim 2, modified Sugimoto does not explicitly disclose the lap-splicing end portions of the laminate is performed with the rubber having straight edge portions that are parallel to the lamination direction; however, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the end portions of the laminate layer of Sugimoto such that the laminate end portions intended to be lap spliced have straight edge portions that are parallel to the lamination direction, as taught by Kirino as such constructions are very well-known in the art being suitable for forming inner liner laminates. 
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto (US 2013/0220519 A1), in view of Adachi et  Ward (US 3,249,999 – of record), as applied to claim 1 above, and further in view of Endo (JP 2005-238759 – of record).
Regarding claim 3, modified Sugimoto does not explicitly disclose each of the sharpened tips of the sheet has a thickness T (µm) that has a relationship which satisfies 0.1t ≤ T ≤ 0.8t, where t represents an average thickness (µm), in the lamination direction, of a tip-sharpening-unprocessed part of the sheet, and T represents the thickness (µm) of the sheet in a location inward in a circumferential direction by a length (t x 1/3) from an end of each of the sharpened tips of the sheet.
However, as previously discussed Adachi teaches it is known in the art to sharpen the ends of sheet material before lap-splicing, and one would look to related art for techniques thereof.
Endo teaches a means for effectively suppressing the occurrence of cracks at the splice portion by forming the inner liner material with a degree of taper (whose range reads on the claimed range), [0006]-[0007]. For example, a taper of 45 ° would result in a T =0.33t. Therefore:
Tan (45°) = T/ (1/3*t)
1 = T / (1 /3*t)
0.33t= T
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the method of Sugimoto be 
Regarding claims 4-5, it is considered within the ability of one of ordinary skill in the art to rely on routine experimentation to arrive at a suitable or optimal taper for suppressing the occurrence of cracks as discussed in the end shaping technique of Endo in claim 3. In particular to further restrict the shaping technique to include the claimed length of the taper would predictably allow for a desired removal of material to create a uniform splice which Endo contemplates. 
Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto (US 2013/0220519 A1), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999 – of record), as applied to claim 1 above, and further in view of at least one of Newman (US 3064111 – of record) or Saeki (JP 2008-12945A – of record).
Regarding claim 6
Newman discloses that it is well-known to cut a thermoplastic sheet (Column 4, lines 24-34) with a heated wire (Figure 4: 15) and that doing so involves a simple mechanism (Column 3, line 28), (Column 2, line 71) and/or little resistance (Column 1, lines 23-26). Therefore, in order to a achieve a simple and/or low resistance cutting mechanism, one of ordinary skill in the art at the time of the invention would have found it obvious to use thermal cutting to sever the laminated sheets of Sugimoto as disclosed by Newman. The examiner notes that Newman discusses fusion and therefore appears to describe a melt-flow phenomenon (Column 1, lines 25-26) of the melted thermoplastic, the specification of the present application indicating that the claimed tip geometry is the result of melt flow during cutting [0031].
Saeki discloses cutting a tire component comprising a thermoplastic resin, see [0009]-[0010]; where the cutter is heated and during the cutting process a part of one layer is melt flowed over another layer to provide a means for sealing a boundary between the two, see [0011]-[0012]. It being further noted the heated cutter cuts through the entire laminate, see figure 3. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use thermal cutting to sever the laminated sheets of Sugimoto whereby the cutting act causes thermoplastic resin flow to occur in the claimed manner as disclosed by Saeki to provide the method of forming the tire with a means for sealing the laminate.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto (US 2013/0220519 A1), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999 – of record), as applied to claim 1 above, and in view of Kirino (US 2010/0193098 – of record), and at least one of Campbell (US 2323975-of record) or Murphy et al. (US 5613414-of record), and as evidenced by Tsou et al. (US 2008/0275187-of record).
Regarding claim 17, While modified Sugimoto teaches the inner liner laminate is lap spliced and formed to have small angled end portions and further processed to form an inner liner for a pneumatic tire (Fig. 4, [0004], [0007]); it does not explicitly teach the small angled end portions (tip sharpened end portions) are formed by thermal cutting the sheet using the heated cutter at a temperature of the melting point of the thermoplastic resin plus 30°C to 180°C. However, it would have been necessary and obvious to look to the prior art for exemplary methods for forming pneumatic tires, including the necessary steps of cutting material to length. Adachi and Campbell provides these teaching.
Kirino discloses an inner liner composition of nylon 6/66.
Adachi teaches it is known in the art to have unvulcanized inner liner material be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general plane, in order to ensure that the 
Campbell teaches a means for severing rubber in sheet form. Where in practice the temperature of the cutting means is regulated such that the temperature is hot enough to melt the material, but also restricted to thereby ensure the heating of the material is restricted to the cut edge – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides an advantage of eliminating flash at the cut), see pg. 3 – Left Col lines 40-55.
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / Nylon 66, see [0053], which is substantially the same inner liner composition of Kirino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sugimoto to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Sugimoto as taught by Adachi, where the shaping is formed by thermally cutting the material above the melting point of the material in a controlled manner as taught by Campbell to reduce the amount of material that is present at the splice, resulting in a more uniform tire shape and to 
Murphy teaches cutting elastomeric materials for tires. And recites in cutting an elastomeric material such as rubber with a heated knife it is important that the temperature at the heated knife blade be high enough to provide the maximum cutting speed through the material but at the same time the temperature be controlled so that the material is not cured or damaged by high temperatures during cutting – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides an advantage of optimizing the cut speed), see Col 1 lines 13-18. And further teaches its heated knife is configured to cut material at temperatures of about 260°C, see Col 4 lines 4-5.
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sugimoto to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Sugimoto as taught by Adachi, where the shaping is formed by thermally cutting the material above the melting point of the material in a controller manner as taught by Murphy to increase the speed of the cut as taught by Murphy. Whereby, a minimum and maximum temperature of the cutting means would be 180°C, which is a melting temperature of common thermoplastic compositions for tire inner liners as evidenced by Tsou and within the claimed range of the melting point plus 30° and melting point plus 180°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
Applicant contends that Ward is silent regarding applying a downward pressing force since the cutting edge 23 is positioned below the web. However, as best depicted in FIG. 4, an operator in using the cutter would inherently apply a downward pressing force in using the guide 24 to maneuver the laminate towards the cutting edge 23. As to moving the cutter in a state in which two surfaces are parallel to the laminate direction as viewed in the movement direction, and a state in which the heat cutter is inclined relative to the lamination direction, at an inclined angle in the movement direction: Sugimoto discloses moving a cutter perpendicular to a lamination direction and Ward discloses a cutter having two surfaces are parallel to the laminate and a state in which the heat cutter is inclined relative to the laminate. Thus, the combination of Sugimoto and Ward substantially discloses the claimed cutter to include the orientation thereof. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is maintained
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Friday 7:30AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749